UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4068



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM KEITH LINDSAY, a/k/a     Skinny   Pimp,
a/k/a William Keith Lindsey,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:00-cr-00078-nkm-2)


Submitted: May 21, 2007                           Decided:   July 6, 2007


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Frederick T. Heblich,
Jr., Assistant Federal Public Defender, Christine Madeleine
Spurell, Research and Writing Attorney, Charlottesville, Virginia,
for Appellant. John L. Brownlee, United States Attorney, Bruce A.
Pagel, Assistant United States Attorney, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William    Keith    Lindsay   appeals     the    district   court’s

judgment revoking his supervised release and sentencing him to

twenty-four months of imprisonment to be followed by twelve months

of supervised release.          Lindsay argues that, prior to the hearing

on the petition to revoke his supervised release, he did not

receive written notice, or any notice, that he was alleged to have

violated his supervised release by submitting falsified reports to

his probation officer.           Lindsay also asserts that the district

court erred in concluding that he falsified the reports.                      The

Government concedes that the district court erred in failing to

provide written notice, but argues that this court should review

the issue for plain error, and that Lindsay cannot demonstrate that

the error affected his substantial rights or that failure to notice

the error would seriously affect the fairness, integrity, or public

reputation of judicial proceedings.            The Government also argues

that   the   district    court’s     conclusion    that      Lindsay   submitted

falsified    reports    was     established   by   a   preponderance     of   the

evidence.

             We review a district court’s order imposing a sentence

after revocation of supervised release for abuse of discretion.

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                  The

district court abuses its discretion when it fails or refuses to

exercise its discretion or when its exercise of discretion is


                                      - 2 -
flawed by an erroneous legal or factual premise.            See James v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).       The district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.       See 18 U.S.C. § 3583(e)(3) (2000).

Lindsay did not object to the district court’s consideration of

falsification of his probation reports as a possible basis for

revoking    supervised   release.      We   therefore   review   Lindsay’s

assertion of error in failing to provide written notice of that

charge for plain error.       See Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993); United States v.

Carr, 303 F.3d 539, 543 (4th Cir. 2002).          Although the district

court’s failure to ensure that Lindsay was provided prior written

notice of the charge of falsifying probation reports was error that

was plain, our review of the record leads us to conclude that

Lindsay cannot demonstrate that the district court’s error affected

his substantial rights, or that failure to notice the error would

impugn the integrity of judicial proceedings.

            We also conclude that the district court’s conclusion

that Lindsay falsified his probation reports is supported by the

evidence.   A defendant challenging the sufficiency of the evidence

faces a heavy burden.      United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).     In determining whether the evidence in the

record is substantial, this court views the evidence in the light

most favorable to the government. United States v. Burgos, 94 F.3d


                                    - 3 -
849, 862 (4th Cir. 1996) (en banc).     In evaluating the sufficiency

of the evidence, this court does not review the credibility of the

witnesses.     United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).   The district court’s conclusion that Lindsay submitted

false reports regarding his employment status was based on an

evaluation of the credibility of contrasting witness testimony, and

may not be disturbed by this court.

             We therefore affirm the district court’s judgment.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            AFFIRMED




                                - 4 -